Title: To George Washington from Tench Coxe, 11 May 1792
From: Coxe, Tench
To: Washington, George

 

Sir
Philadelphia May 11th 1792

Having been informed by the Secretary of the Treasury, that you had been pleased to confide to me the office of the Commissioner of the Revenue, I should have deemed it my duty immediately to have waited on you for the purpose of expressing my grateful sense of the honor confered upon me, and of respectfully informing you of my chearful obedience to your commands in this and every service in my power. But your departure for Virginia, which I understood was to take place in a few minutes, and an apprehension, that a personal performance of that act of duty and respect might at such a moment prove inconvenient to you, occasioned me to adopt this mode.
I humbly request you to believe, Sir, that I shall steadily endeavour, by an honest and assiduous exercise of the portion of ability with which providence has endowed me, to justify your confidence; and to make to you that return of usefulness in my sphere, which alone you desire from those to whom you dispense the public honors & emoluments. With unfeigned veneration for your person and exalted station—I have the honor to be Sir your most obedient & most humble Servant

Tench Coxe

